DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 8/26/2011 has been received and entered. Application No. 15/919,107 Claims 1-24 are now pending. Claims 1 & 13 have been amended.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claims 1 & 13, Claims recite the limitation “wherein a text of the at least one script is not provided to the user”. Examiner reviewed the Specification and did not find support for “not providing the user with the script”. Additionally, Examiner reviewed the drawings and Fig. 8 displays and providing the script to the user. 

Claims 2-12 & 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to their dependencies on claims 1 & 13 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1, 2, 5, 13, 14 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lininger (U.S. Pub 2013/0036401) in view of Hirschtick et al. (U.S. Pub 2016/0246899) hereinafter Hirs, in view of Rostoker (U.S. Pub 2008/0127052).

As per Claim 1, Lininger teaches A computer implemented method comprising acts of: generating for display, to a user interacting with the display of a client computer, a presentation interface including a display interface and a control interface, wherien the display interface is configured to display an image relating to a computer 5representation of a three-dimensional object and a control interface configured to accept inputs capable of modifying associated with the three-dimensional object, (Fig. 1, Fig. 2A ¶18, ¶19 wherein a user interface a three-dimensional modeling and design system with a dialog box 202 may allow the three-dimensional modeling system to receive various values for attributes 204 and formulas 206 of the object 100 wherein parametric object 100 may be "scaled" by a user to change the overall size of the object 100 within a user interface of a design or design/modeling system)
the computer representation of the three-dimensional object comprises at least one script and a set of parameters; (Fig. 2A, ¶19 wherein the volume of a cube may be expressed as the product of its length, width, and height. Conversely, the length, width, and height of a cube having a known volume may be described as the volume raised to the power of 1/3 or 
accepting from a user a request for the image relating to a computer representation of 10a three-dimensional object, wherein the request includes an object identifier and at least one or more of the group comprising: parameter values, attributes, uniform resource identifiers, cache busting markers, material identifiers, and three-dimensional ray values; (Fig. 2B, ¶19 wherein A dialog box 202 may allow the three-dimensional modeling system to receive various values for attributes 204 and formulas 206 of the object 100. Thus, when a user defines a desired volume attribute 204, then each attribute and formula of sub-objects 102, 104, 106, and 108 that includes the desired volume attribute 204 may be re-calculated. Table 2 illustrates one example of calculations for the formulas and attributes 112 of a sub-object 102 that may be performed in response to defining an attribute (e.g., Desired Volume) for the box object 100. Changing the attribute 204 or formula 206 may initiate a method to refresh or rescale the object 100 according to the changed value of the attribute 204 or formula 206)
transmitting the request to a server; (Fig. 3, Fig. 5, ¶24, ¶27,¶38, ¶47, ¶48 wherein the system or dialog box 202 may receive all data from the input boxes 204 and 206 wherien block 308 may read the spreadsheet-style formula 206 and initiate calls to an API for a three-dimensional modeling and design system using that spreadsheet formula 206 to initiate functions to update each attribute and formula 110 of the object 100 using the data received at block 302 wherein at least some of the operations of a method may be performed by one or processors or processor-implemented hardware modules wherein the processor or processors may be located in a single location in a "cloud computing" environment) 
15displaying the image to the user within the presentation interface. (Fig. 3, Fig. 4, ¶28, ¶29, ¶38 wherein To draw the object 100 using the input received at block 302, block 308 may initiate calls to functions and methods by passing the received input 204, 206 to the API block 310 may translate the attributes and formulas 110, 112, 114, 116, and 118 into parameters used in function calls to the three-dimensional modeling system when the object 100 was initially drawn at block 308 wherein the API may include functions that may be re-calculated for display within a user interface 200 without revealing to a user the particular steps of the functions that are used to re-size or re-price the object. After executing the API functions using the data received at block 302, the updated object 208 may be displayed within the user interface 200 at block 312 wherein the three-dimensional modeling application 518 and/or the formula parser module 520 may be retrieved by the computing device 501 from a cloud computing server 536 via the Internet 538. When using the cloud computing server 536, the retrieved three-dimensional modeling application 518 and/or the formula parser module 520 may be programmatically linked with the computing device 501)
However, Lininger as modified does not explicitly teach the control interface is configured to accept one or more inputs capable of modifying a portion of the at least one script associated with the three-dimensional object, wherien a text of the at least one script is not edited by the user;
Hirs teaches the computer representation of the three-dimensional object comprises at least one script and a set of parameters; (Fig. 25, ¶292 wherein Making a selection within the graphics area may highlight or activate corresponding entries in the feature and selecting within the feature list may highlight corresponding entities within the graphics area and include a third representation as a code or script)

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of multi-user cloud parametric feature-based 3d CAD system of Hirs with the teaching of improving the performance of browser-based, formula-driven parametric objects of Lininger because Hirs teaches a CAD system enabling three-dimensional, multi-user CAD with online access from any platform or any device, online file storage and handling, non-lagging server-side inferencing, client-side predictive dragging, integrated branching and merging, multi-directional text, feature, and graphical editing, and management of relationships to avoid destructive changes from separate parametric histories wherein The Multi-
However, Lininger as modified does not explicitly teach wherien a text of the at least one script is not provided to the user;
Rostoker teaches wherien a text of the at least one script is not provided to the user; (Fig. 46, ¶59, ¶60 wherien the xApps can include pre-built UIs including 3D visualizations that may be configured intuitively, without exposure of the user to the application code or model wherein WYSIWYG tools permits the user to configure the xApp without being exposed to the programming code or model of the xApp)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of visually exposing data services to analysts of 

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Lininger as modified further teaches wherein the computer representation of a three-dimensional object comprises an electronic file, the electronic file being different from the image. (¶17 wherein parametric object optimization converts the attributes and formulas of a web-based parametric object into an internal instruction set that is executed using an interpreted language (e.g., JavaScript.RTM.) whenever the object is modified. The object itself may parse each parameter and formula to a script that may be interpreted; as taught by Lininger)

As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Lininger as modified further teaches accepting from the user interacting with the control interface, instructions to modify associated with the computer representation of the three- dimensional object; requesting, from the server, responsive to the instructions, an updated image 30relating to 61Attorney Docket No.: S2136.70009USO2 image reflects the modified computer representation of the three-dimensional object responsive to the modified; (¶24, ¶28, ¶31 wherein For any subsequent re-scaling or re-drawing of an object 100, the method 300 may execute the script 120 and change the object 100 by passing the changed attribute or formula to the script from the input boxes 204, 206. The method 300 may receive a new attribute or formula for the object at block 302 and determine whether a script 120 has been previously constructed for the object 100 at block 304, as previously described. If the object 100 includes a script 120, then the method passes the new attribute or formula to the script 120 and executes the script 120 wherein the system or dialog box 202 may receive all data from the input boxes 204 and 206 in a first format such as a String type. However, when the three-dimensional modeling system and formula parser execute the attributes and formulas 110, 112, 114, 116, and 118 during a redraw operation wherein To draw the object 100 using the input received at block 302, block 308 may initiate calls to functions and methods by passing the received input 204, 206 to the API. For example, block 308 may execute a function "redrawBox(desiredVolume)" by passing the value of "1000" for the "desired Volume" parameter to the function. The "redrawBox" function may then execute a plurality of methods to reconfigure and present the updated object 100 within the user interface 200; as taught by Lininger)
 receiving, from the server, the updated image; and displaying to the user the updated image within the presentation interface. (Fig. 5, ¶31, ¶38 wherein The "redrawBox" function may then execute a plurality of methods to reconfigure and present the updated object 100 within the user interface 200 wherein the three-dimensional modeling application 518 and/or the formula parser module 520 may be retrieved by the computing device 501 from a cloud computing server 536 via the Internet 538. When using the cloud computing server 536, the as taught by Lininger)
modify the at least one script associated with the computer representation of the three-dimensional object; (Fig. 25, ¶252, ¶292 wherein each entry in the feature list, with feature parameters and model definition components, corresponds to one or more subtrees of the AST. This correspondence allows cross-highlighting between the feature list 2510, a textual representation of the program 2500, and graphical display 2520 wherein an optional overlay may display the textual representation, and enable three different, but corresponding, editing options. Edits to the feature tree, graphical area, or textual representation may be correspondingly updated across all three editing options; as taught by Hirs)

Claim 13 is similar in scope to Claim 1; therefore, Claim 13 is rejected under the same rationale as Claim 1.

Claim 14 is similar in scope to Claim 2; therefore, Claim 14 is rejected under the same rationale as Claim 2.

Claim 17 is similar in scope to Claim 5; therefore, Claim 17 is rejected under the same rationale as Claim 5.

Claims 4 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lininger in view of Hirs in view of Rostoker, as applied to claims 1 and 13 above, and further in view of Salmon et al. (U.S. Pub 2016/0180379) hereinafter Salmon.

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Lininger as modified previously taught the image. However, Lininger as modified does not explicitly teach wherein the image comprises a static three-dimensional file.
Salmon teaches wherein the image comprises a static three-dimensional file. (Fig. 1, Fig. 6, ¶54, ¶58 wherein The still image in the commercial multimedia content 30 may be a picture of people and other metadata of the object may indicate that the subject matter of the object is "people wherein Once the PMAs are fetched, the process 148 may include composing the objects. Each object may include a data file (3D image file) that is retrieved using the APIs 26)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of multimedia content composition of Salmon with the teaching of improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Salmon teaches blending the user's PMA and the commercial multimedia content at an object level, rather than a whole frame level and in this way may enhance the user's enjoyment of the multimedia content. (¶26)

Claim 16 is similar in scope to Claim 4; therefore, Claim 16 is rejected under the same rationale as Claim 4.

Claims 3, 6, 15 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lininger in view of Hirs in view of Rostoker, as applied to claims 1 & 13 above, and further in view of Baker et al. (U.S. Pub 2008/0082549) hereinafter Baker.

As per Claim 3, the rejection of claim 2 is hereby incorporated by reference; Lininger as modified previously taught the image. However, Lininger as modified does not explicitly teach wherien the image comprises a rasterized two-dimensional file.
Baker teaches wherien the image comprises a rasterized two-dimensional file. (¶27 wherein rasterized images are obtained from one or more databases 102, located on a server wherein the geoFeatures are stored in the database 104 as vector data which is then projected into 2D space for client-side display on the rasterized perspective snapshots via the geoFeature rasterizer 307, utilizing input parameters 332. GeoFeature rasterizer 330 outputs, in box 334, the projection of the boundaries of the geoFeature on the 2D rasterized image)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of multi-dimensional web-enabled data viewer of Baker with the teaching of improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Baker teaches providing the ability for a user to click on the graphical rendition (be it a rasterized image or a multi-dimensional client-side render). This click is converted to the appropriate geographic coordinate, and the user can create geoFeatures at the specified location. Data text entry menus and fields are provided by the accompanying web based tools. (¶7)

As per Claim 6, the rejection of claim 2 is hereby incorporated by reference; Lininger as modified further teaches further comprising acts of: accepting from the user interacting with the control interface, instructions to modify the at least one script associated with the computer representation of the three- dimensional object;  10requesting, from the server, responsive to the instructions, a cached image relating to the computer representation of the three-dimensional as taught by Lininger; Fig. 25, ¶252, ¶292 wherein each entry in the feature list, with feature parameters and model definition components, corresponds to one or more subtrees of the AST. This correspondence allows cross-highlighting between the feature list 2510, a textual representation of the program 2500, and graphical display 2520 wherein an optional overlay may display the textual representation, and enable three different, but corresponding, editing options. Edits to the feature tree, graphical area, or textual representation may be correspondingly updated across all three editing options; as taught by Hirs)
 receiving, from the server, the image; and  15displaying to the user the image within the presentation interface. (Fig. 5, ¶31, ¶38 wherein The "redrawBox" function may then execute a plurality of methods to reconfigure and present the updated object 100 within the user interface 200 wherein the three-dimensional modeling application 518 and/or the formula parser module 520 may be retrieved by the computing device 501 from a cloud computing server 536 via the Internet 538. When using the cloud computing server 536, the retrieved three-dimensional modeling application 518 and/or the formula parser module 520 may be programmatically linked with the computing device 501; as taught by Lininger)
However, Lininger as modified does not explicitly teach cached image.
Baker teaches receiving, from the server, the cached image; and  15displaying to the user the cached image within the presentation interface. (clm 14, wherein render server module performing the functions of collecting data layers based on a request received from a client wherein a server, for fulfilling said request received from said client either by retrieving the requested rasterized image from said cache and sending said created rasterized image to said client)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of multi-dimensional web-enabled data viewer of Baker with the teaching of improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Baker teaches providing the ability for a user to click on the graphical rendition (be it a rasterized image or a multi-dimensional client-side render). This click is converted to the appropriate geographic coordinate, and the user can create geoFeatures at the specified location. Data text entry menus and fields are provided by the accompanying web based tools. (¶7)

Claim 15 is similar in scope to Claim 3; therefore, Claim 15 is rejected under the same rationale as Claim 3.

Claim 18 is similar in scope to Claim 6; therefore, Claim 18 is rejected under the same rationale as Claim 6.

Claims 7 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lininger in of Hirs in view of Rostoker, as applied to claims 1 and 13 above, and further view of Baker in view of Athas et al. (U.S. Pub 2010/0306344) hereinafter Athas.

As per Claim 7, the rejection of claim 1 is hereby incorporated by reference; Lininger as modified further teaches further comprising acts of: accepting from the user interacting with the control interface, instructions to modify the at least one script associated with the computer representation of the three- 20dimensional object; requesting, from the server, responsive to the instructions, an updated image relating to the computer representation of the three-dimensional object, wherein the updated image reflects the modified computer representation of the three-dimensional object 30responsive to the modified at least one script;  62Attorney Docket No.: S2136.70009USO2(¶24, ¶28, ¶31 wherein For any subsequent re-scaling or re-drawing of an object 100, the method 300 may execute the script 120 and change the object 100 by passing the changed attribute or formula to the script from the input boxes 204, 206. The method 300 may receive a new attribute or formula for the object at block 302 and determine whether a script 120 has been previously constructed for the object 100 at block 304, as previously described. If the object 100 includes a script 120, then the method as taught by Lininger; Fig. 25, ¶252, ¶292 wherein each entry in the feature list, with feature parameters and model definition components, corresponds to one or more subtrees of the AST. This correspondence allows cross-highlighting between the feature list 2510, a textual representation of the program 2500, and graphical display 2520 wherein an optional overlay may display the textual representation, and enable three different, but corresponding, editing options. Edits to the feature tree, graphical area, or textual representation may be correspondingly updated across all three editing options; as taught by Hirs)
receiving, from the server, the updated image; and displaying to the user the updated image within the presentation interface. (Fig. 5, ¶31, ¶38 wherein The "redrawBox" function may then execute a plurality of methods to reconfigure and present the updated object 100 within the user interface 200 wherein the three-dimensional modeling application 518 and/or the formula parser module 520 may be retrieved by the computing device 501 from a cloud computing server 536 via the Internet 538. When using the cloud computing server 536, the as taught by Lininger)
However, Lininger as modified does not explicitly teach requesting, from the server, responsive to the user instructions, a cached image relating to the computer representation of the three-dimensional object, wherein the cached image reflects the modified computer representation of the three-dimensional object responsive to the modified; the cached image could not be found;
Baker teaches requesting, from the server, responsive to the user instructions, a cached image relating to the computer representation of the three-dimensional object,. (clm 14, wherein render server module performing the functions of collecting data layers based on a request received from a client wherein a server, for fulfilling said request received from said client either by retrieving the requested rasterized image from said cache and sending said created rasterized image to said client)
wherein the cached image reflects the modified computer representation of the three-dimensional object responsive to the modified; (¶6, ¶33 wherein GeoFeatures are multi-dimensional data, representing points, lines or polygons with a spatial or temporal relationship with the terrain or other data set on which they are overlaid, and integrated into the real-world environment when a user requests a specific image, the request consists of a location, camera settings, elevation, tilt, and any other parameters necessary to identify a specific image. The parameters are passed to image server 310, preferably via an HTTP request. Image server 310 checks to see if the requested image is cached in database 102, and, if so, serves the image to browser widget 302 for display)
25 the cached image could not be found; (¶33 if the requested image is not cached in database 102, the request fails and no image is displayed)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of multi-dimensional web-enabled data viewer of Baker with the teaching of improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Baker teaches providing the ability for a user to click on the graphical rendition (be it a rasterized image or a multi-dimensional client-side render). This click is converted to the appropriate geographic coordinate, and the user can create geoFeatures at the specified location. Data text entry menus and fields are provided by the accompanying web based tools. (¶7)
	However, Lininger as modified does not explicitly teach receiving, from the server, a message indicating that the cached image could not be found;
Athas teaches receiving, from the server, a message indicating that the cached image could not be found; (Fig. 4, ¶40 wherein The server 404 requests the website from a content server 406 wherein the server 404 will determine if the image is cached, and if not, will request an image from the content server 406 using an HTTP 200 request, and image data is sent back to the server 404, as shown by messages 416-432. The proxy server 404 will continue to do so until an image request fails, which will occur after a threshold is met, such as an expiration of a timer, a threshold amount of data has been received, or other thresholds. At that time, an HTTP 408 (HTTP Time Out) message is sent to the server 404. Then, an image bundle including all retrieved images during the preset time limit is added to the multipart response by the proxy server 404, and an HTTP response 434 is sent back to the client device 402 with the images data)


Claim 19 is similar in scope to Claim 7; therefore, Claim 19 is rejected under the same rationale as Claim 7.

Claims 8, 10, 20 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lininger in view of Hirs in view of Rostoker, as applied to claims 1 & 13 above, and further in view of Norman (U.S. Pub 2019/0102815).

As per Claim 8, the rejection of claim 5 is hereby incorporated by reference; Lininger as modified further teaches receiving a user request and receiving image from the server and displaying the image within the user presentation interface. (Fig. 5, ¶31, ¶38 wherein The "redrawBox" function may then execute a plurality of methods to reconfigure and present the updated object 100 within the user interface 200 wherein the three-dimensional modeling as taught by Lininger)
 However, Lininger does not explicitly teach further comprising acts of: 5receiving from the user a request to render the computer representation of the three- dimensional object in a specific material; requesting from the server the image representing the rendering of the three- dimensional object in the material; receiving the image from the server; and 10displaying the image to the user. 
Norman teaches further comprising acts of:  5receiving from the user a request to render the computer representation of the three- dimensional object in a specific material; requesting from the server an image representing the rendering of the three- dimensional object in the material; receiving the image from the server; and 10displaying the image to the user. (Fig. 5K, ¶69 wherein representing a CAD designer or user/customer creating the desired features, including the interaction mechanisms which the consumer will be able to manipulate for the particular product(s) wherein a method for using a system to intelligently determine what material and therefore what additive fabrication machine is best suited to produce the particular part or product )
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of made-to-order direct digital manufacturing enterprise of Norman with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Norman teaches customized/personalized products through a streamlined and/or automated or semi-automated process combining computers, the interne, 3D modeling (also called CAD modeling), a customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry which improves operational performance in a design, sale and manufacturing system to design, manufacture and sell a wide variety of products which can be adequately defined by one or more computer-based design and design implementation methods to 3D geometry manipulation where said geometry can be properly manifested by any additive fabrication technique.

As per Claim 10, the rejection of claim 8 is hereby incorporated by reference; Lininger as modified further teaches wherein the processor is further configured to: receive from the server a price for printing the three-dimensional object in the material; and display the price to the user within the presentation interface. (Fig. 2, ¶71 wherein a website providing access to the system deploying the present invention; the example illustration reflects a website making available for sale custom jewelry displaying material and price; as taught by Norman)

Claim 20 is similar in scope to Claim 8; therefore, Claim 20 is rejected under the same rationale as Claim 8.

Claim 22 is similar in scope to Claim 10; therefore, Claim 22 is rejected under the same rationale as Claim 10.

Claims 9, 11, 21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lininger in view of Hirs in view of Rostoker in view of Norman, as applied to claim 8 above, and further in view of Basheer et al. (U.S. Pub 2017/0091476) hereinafter Basheer.

As per Claim 9, the rejection of claim 8 is hereby incorporated by reference; Lininger as modified previously taught the server and the three-dimensional object. However, Lininger as modified does not explicitly teach further comprising acts of: receiving from the user a request to download a file containing an electronic representation of the three-dimensional object;  15requesting the file from the server; receiving the file from the server; and presenting the file to the user within the presentation interface.
	Basheer teaches further comprising acts of: receiving from the user a request to download a file containing an electronic representation of the three-dimensional object;  15requesting the file from the server; (¶55, wherein The 3D printable file management system receives a request from a user of a client computing device to access a 3D printable file wherein the 3D printable file management system retrieves the 3D printable file from memory) 
receiving the file from the server; and presenting the file to the user within the presentation interface. (¶56 wherein Once the user is authorized and the file retrieved, the 3D printable file management system transfers the 3D printable file to the requestor [213]. In certain embodiments, the 3D printable file may initiate and/or present a download of the file to the client-computing device)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of providing centralized and community based 

As per Claim 10, the rejection of claim 8 is hereby incorporated by reference; Lininger as modified previously taught the server and the three-dimensional object. However, Lininger as modified does not explicitly teach further comprising acts of:  20receiving from the server a price for printing the three-dimensional object in the specific material; and displaying the price to the user within the presentation interface.
Basheer teaches further comprising acts of:  20receiving from the server a price for printing the three-dimensional object in the specific material; and displaying the price to the user within the presentation interface. (¶46, ¶77 wherein the 3D printable file management system generates metadata for the received file (e.g., automatically based on an identity of the user or based on the contents of the file, including metadata which may be present in the received file; e.g., based on a selection by the user and/or an administrator of the 3D printable file management system) such as a price to print the file per print wherein If the user has permission to download the three-dimensional file, the three-dimensional file repository 500 determines how many copies of the three-dimensional file the user is permitted to print. If the user has permission to print, for example, two copies of the three-dimensional file, the three-dimensional file repository 500 provides the user with a printer interface)


As per Claim 11, the rejection of claim 8 is hereby incorporated by reference; Lininger as modified previously taught the server and the three-dimensional object. However, Lininger as modified does not explicitly teach further comprising acts of:  25receiving a request from the user to print the three-dimensional object with a printer; transmitting the request to a server; receiving a confirmation of the print request; and displaying the confirmation to the user within the presentation interface.
Basheer teaches further comprising acts of:  25receiving a request from the user to print the three-dimensional object with a printer; (¶76 wherein a user may send the download request from a device 501 to the three-dimensional repository 500 to download a three-dimensional file. After validating the request permission and the intellectual property right, the three-dimensional file repository 500 obtains a unique printer identifier associated with a three-dimensional printer 502 associated with the download request)
transmitting the request to a server; receiving a confirmation of the print request; and displaying the confirmation to the user within the presentation interface. (¶77 wherein If the user 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of providing centralized and community based management of three-dimensional printable files of Basheer with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Basheer teaches providing capabilities for users to generate and/or upload files, and (3) to offer a level of traceability and user control from developers and/or owners of files by providing centralized and community-based management of three-dimensional printable files. (¶4, ¶5)

Claim 21 is similar in scope to Claim 9; therefore, Claim 21 is rejected under the same rationale as Claim 9.

Claim 23 is similar in scope to Claim 11; therefore, Claim 23 is rejected under the same rationale as Claim 11.

Claims 12 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lininger in view of Hirs in view of Rostoker, as applies to claims 1 & 13 above, and further in view of LIN et al. (U.S. Pub 2018/0032304) hereinafter Lin.

As per Claim 12, the rejection of claim 1 is hereby incorporated by reference; Lininger as modified previously taught the user, the three-dimensional object. However, Lininger as modified does not explicitly teach further comprising acts of:63Attorney Docket No.: S2136.70009USO2 obtaining an identification of the user; obtaining an identification of the computer representation of the three-dimensional object; and generating a scene identification responsive to the user identification and the 5identification of the computer representation of the three-dimensional object.
Lin teaches further comprising acts of: 63Attorney Docket No.: S2136.70009USO2obtaining an identification of the user; obtaining an identification of the computer representation of the three-dimensional object; and (¶20 wherein the scene information may include: object IDs of respective scene objects and scene position information of respective scene objects. The object IDs may be account IDs of the users)
generating a scene identification responsive to the user identification and the 5identification of the computer representation of the three-dimensional object. (¶19 wherein a VR server may generate the VR scene and send scene information of the scene to the VR equipment 11 of each user to enable the VR equipment 11 to display the VR scene at the users according to the scene information)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of identifying objects in virtual reality of Lin with the teaching of method for improving the performance of browser-based, formula-driven parametric objects of Lininger as modified because Lin teaches implementing information interaction among multiple users in the same VR scene by providing a method for identifying an object in Virtual Reality (VR) communication. In the method, a VR device acquires action direction information of an action performed by a user, which represents an indicated direction. The VR 

Claim 24 is similar in scope to Claim 12; therefore, Claim 24 is rejected under the same rationale as Claim 12.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection wherein Rostoker is relied upon to teach the limitation “wherien a text of the at least one script is not provided to the user;”

Related Art
Related art not relied upon Cowden, IV (U.S. 2014/0074272) for teaching storing and modifying a 3D printing file using a parametric 3D object with a plain-text fluent script that can be read and shared over the internet without special software. Kaptasan et al. (U.S. Pub 2017/0186064) for teaching personalize a product using a single session or at a single device displaying a three-dimensional (3D) model of a consumer product and customizing the 3D model of the consumer product based on selections and manipulations of the consumer product received at the provided user interface. 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for 

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGIE BADAWI/Primary Examiner, Art Unit 2179